Smith, Judge.
This Court entered judgment in the above-styled case at 216 Ga. App. 636 (455 SE2d 363) (1995) reversing the judgment of the superior court. The judgment of this Court having been reversed on certiorari by the Supreme Court, this Court’s judgment is hereby vacated, the judgment of the Supreme Court is made the judgment of this Court, and the superior court’s judgment is affirmed.

Judgment affirmed.


Beasley, C. J., McMurray, P. J., Birdsong, P. J., Pope, P. J., Andrews, Johnson, Blackburn and Ruffin, JJ., concur.